



Exhibit 10.7



PAE INCORPORATED
2020 EQUITY INCENTIVE PLAN



PERFORMANCE-BASED RESTRICTED STOCK UNIT GRANT NOTICE
Capitalized terms not specifically defined in this Performance-Based Restricted
Stock Unit Grant Notice (the “Grant Notice”) have the meanings given to them in
the 2020 Equity Incentive Plan (as amended from time to time, the “Plan”) of PAE
Incorporated (the “Company”).
The Company has granted to the participant listed below (“Participant”) the
performance-based Restricted Stock Units described in this Grant Notice (the
“PSUs”), subject to the terms and conditions of the Plan and the
Performance-Based Restricted Stock Unit Agreement attached as Exhibit A (the
“Agreement”), both of which are incorporated into this Grant Notice by
reference.

Participant:Grant Date:Target Number of PSUs:
The target number of PSUs shall be _____ PSUs (the “Target Number of PSUs”),
provided that Participant has the opportunity to earn up to ______ PSUs (the
“Maximum Number of PSUs”) based on achievement of the Performance Goals and the
terms and conditions described herein and in the Agreement.
Performance PeriodThe Performance Period shall be the period beginning [ ] and
ending [ ].Performance Criteria:The Performance Criteria shall be [ ]Performance
GoalsThresholdTargetMaximumVesting percentages between the points in the table
above are determined based on straight line interpolation between the Threshold
Goal and the Target Goal and the Target Goal and the Maximum Goal.Vesting
Schedule
Subject to Articles II and III of the Agreement, (a) 50% of the PSUs shall vest
(if at all) as of the last day of the Performance Period (the “Vesting Date”)
based on the level of attainment of [ ] over the Performance Period and (b) 50%
of the PSUs shall vest (if at all) on the Vesting Date based on the level of
attainment of [ ] over the Performance Period, in either case as set forth in
the table above and as determined by the Administrator in its sole discretion.

1

--------------------------------------------------------------------------------






By Participant’s signature below, Participant agrees to be bound by the terms of
this Grant Notice, the Plan and the Agreement. Participant has reviewed the
Plan, this Grant Notice and the Agreement in their entirety, has had an
opportunity to obtain the advice of counsel prior to executing this Grant Notice
and fully understands all provisions of the Plan, this Grant Notice and the
Agreement. Participant hereby agrees to accept as binding, conclusive and final
all decisions or interpretations of the Administrator upon any questions arising
under the Plan, this Grant Notice or the Agreement.

PAE INCORPORATEDPARTICIPANTBy:Name:[Participant Name]Title:



2


--------------------------------------------------------------------------------



Exhibit A
PERFORMANCE-BASED RESTRICTED STOCK UNIT AGREEMENT
ARTICLE 1.
GENERAL


1.1 Award of PSUs and Dividend Equivalents
(a) The Company has granted the PSUs to Participant effective as of the grant
date set forth in the Grant Notice (the “Grant Date”). Each PSU represents the
right to receive one Share, as set forth in this Agreement. Participant will
have no right to the distribution of any Shares until the time (if ever) the
PSUs have vested.
(b) The Company hereby grants to Participant, with respect to each PSU, a
Dividend Equivalent for ordinary cash dividends paid to substantially all
holders of outstanding Shares with a record date after the Grant Date and prior
to the date the applicable PSU is settled, forfeited or otherwise expires. Each
Dividend Equivalent entitles Participant to receive the equivalent value of any
such ordinary cash dividends paid on a single Share; provided that, such value
may be paid in the form of cash or Shares, as determined by the Company in its
discretion. The Company will establish a separate Dividend Equivalent
bookkeeping account (a “Dividend Equivalent Account”) for each Dividend
Equivalent and credit the Dividend Equivalent Account (without interest) on the
applicable dividend payment date with the amount of any such cash paid.
1.2 Incorporation of Terms of Plan. The PSUs are subject to the terms and
conditions set forth in this Agreement and the Plan, which is incorporated
herein by reference. In the event of any inconsistency between the Plan and this
Agreement, the terms of the Plan will control.
1.3 Definitions. Capitalized terms not specifically defined in this Agreement
have the meanings specified in the Grant Notice or, if not defined in the Grant
Notice, in the Plan. When used in this Agreement or the Grant Notice, the
following capitalized terms have the following meanings:
(a) "Good Reason” means (i) if Participant is a party to a written employment
agreement or offer letter with the Company or any of its Subsidiaries in which
the term “good reason” is defined, the meaning set forth in such employment
agreement or offer letter, or (ii) if no such employment agreement or offer
letter exists, the occurrence of any of the following without Participant’s
prior written consent: (1) a material reduction in annual base salary or target
annual cash bonus opportunity or (2) a relocation of Participant’s principal
place of business of 50 miles or more, provided such relocation also increases
Participant’s commute by at least 25 miles; provided however that, in order to
constitute Good Reason pursuant to the preceding clauses (i) or (ii),
Participant must provide written notice to the Company or its Subsidiary of
Participant’s intent to resign for Good Reason within 45 days of the occurrence
of the applicable event (each, a “Good Reason Event”) in order for Participant’s
resignation for Good Reason to be effective hereunder. Upon receipt of such
notice, the Company or its Subsidiary shall have 30 days (the “Good Reason Cure
Period”) to rectify the Good Reason Event. If the Company or its Subsidiary
fails to rectify the Good Reason Event prior to the expiration of the Good
Reason Cure Period, then Participant may terminate employment within ten days
following the expiration of the Good Reason Cure Period and such termination
will be considered for Good Reason.
A-1

--------------------------------------------------------------------------------



(b) “Retirement” means Participant’s Termination of Service other than for Cause
after Participant’s attainment of age 65 with at least five consecutive years of
service with the Company or its Subsidiaries.
1.4 Unsecured Promise. The PSUs and Dividend Equivalents will at all times prior
to settlement represent an unsecured Company obligation payable only from the
Company’s general assets.
ARTICLE II.
VESTING; FORFEITURE AND SETTLEMENT


2.1 Vesting; Forfeiture.
(a) Vesting. The PSUs will vest according to the vesting schedule in the Grant
Notice. As soon as reasonably practicable after the completion of the
Performance Period, but no later than 60 days following the completion of the
Performance Period, the Administrator shall determine, in its sole discretion,
the actual level of attainment of the Performance Goals for the Performance
Period. On the basis of the Administrator’s determination, the number of PSUs
that are eligible to vest shall be calculated, up to the Maximum Number of PSUs.
(b) Termination of Service. In the event of Participant’s Termination of Service
for any reason, all unvested PSUs will immediately and automatically be
cancelled and forfeited, except as provided in Section 2.1(c) and Article III or
otherwise determined by the Administrator or provided in a binding written
agreement between Participant and the Company. Dividend Equivalents (including
any Dividend Equivalent Account balance) will vest or be forfeited, as
applicable, upon the vesting or forfeiture of the PSU with respect to which the
Dividend Equivalent (including the Dividend Equivalent Account) relates.
(c) Retirement, Death or Disability. In the event that Participant incurs a
Termination of Service on account of Participant’s Retirement, death or
Disability, then Participant will earn a pro-rata portion of Participant’s PSUs
and Dividend Equivalents, subject to achievement of the Performance Goals for
the Performance Period. Such pro-rata portion will be equal to the number of
PSUs that would otherwise vest as of the end of the Performance Period, based on
achievement of the Performance Goals, multiplied by a fraction, the numerator of
which is the number of full calendar days during the Performance Period prior to
Participant’s Termination of Service and the denominator of which is the total
number of days in the Performance Period. Such pro-rata portion will become
vested as of the Vesting Date.
(d) Termination for Cause. Notwithstanding anything to the contrary, any vesting
references in this Agreement shall be deemed conditional and remain subject to
Participant not being terminated by the Company for Cause at any time. If
Participant has a Termination of Service for Cause, whether during or after the
Performance Period, the PSUs, whether otherwise vested or unvested, will
immediately and automatically be cancelled and forfeited.
2.2 Settlement
(a) The PSUs and Dividend Equivalents (including any Dividend Equivalent Account
balance), that vest under Section 2.1(a) or (c), if any, will be paid between
January 1, 2023 and March 15, 2023.
A-2

--------------------------------------------------------------------------------



(b) If a Dividend Equivalent is paid in Shares, the number of Shares paid with
respect to the Dividend Equivalent will equal the quotient, rounded down to the
nearest whole Share, of the Dividend Equivalent Account balance divided by the
Fair Market Value of a Share on the day immediately preceding the payment date.
ARTICLE III.
CHANGE IN CONTROL.


3.1 Change in Control. If a Change in Control occurs during the Performance
Period, the PSUs shall be treated as described in this Article III.
Notwithstanding anything to the contrary, the Administrator may take such other
actions with respect to the PSUs as it deems appropriate pursuant to the Plan.
3.2 Change in Control Amount. In lieu of measuring performance as of the end of
the Performance Period, the Administrator shall calculate a “Change in Control
Amount” as of the closing date of the Change in Control (the “Change in Control
Date”) as follows: The number of PSUs to be included in the Change in Control
Amount (if any) shall be based on the greater of (a) the actual number of PSUs
that would be earned based on performance as compared to the Performance Goals
as of the Change in Control Date, as determined by the Administrator in its sole
discretion or (b) the Target Number of PSUs. Except as provided in Section
3.3(b) below, the Change in Control Amount attributable to the PSUs shall be
converted to and payable in time-based units with respect to cash, Shares or
other equity interests of the acquiring company or its parent, as determined by
the Administrator, subject to the same time-based vesting schedule as the
original PSUs.
3.3 Vesting and Settlement.
(a) If a Change in Control occurs during the Performance Period and the PSUs are
assumed in accordance with Section 8.2(c) of the Plan, the following shall
apply:
(i) If Participant continues in employment through the Vesting Date, the Change
in Control Amount shall be paid between January 1, 2023 and March 15, 2023.
(ii) If Participant has a Termination of Service without Cause or Participant
terminates employment for Good Reason, upon or within 12 months following the
Change in Control Date and before the Vesting Date, Participant shall receive a
pro-rated portion of the Change in Control Amount. Such pro-rated portion shall
be equal to the Change in Control Amount, multiplied by a fraction, the
numerator of which is the number of full calendar days during the Performance
Period prior to Participant’s Termination of Service and the denominator of
which is the total number of days in the Performance Period (the “Pro-Rated
Amount”). The Pro-Rated Amount shall be paid within 60 days following
Participant’s Termination of Service.
(iii) If Participant has a Termination of Service on account of Retirement,
Disability or death following the Change in Control Date and before the Vesting
Date, Participant shall be entitled to receive the Pro-Rated Amount, which shall
be paid within 60 days following Participant’s Termination of Service, provided
that, if required by Section 409A (as defined below), if Participant’s
Termination of Service occurs more than 12 months following the Change in
Control Date, payment will be made between January 1, 2023 and March 15, 2023.
(iv) If Participant’s employment or service terminates on account of Retirement,
death or Disability and a Change in Control subsequently occurs before the
Vesting Date, the
A-3

--------------------------------------------------------------------------------



amount payable to Participant shall be the Pro-Rated Amount, which shall be paid
within 60 days following the Change in Control Date.
(b) If the PSUs are not assumed in accordance with 8.2(c) of the Plan, the
Change in Control Amount shall become fully vested upon the Change in Control
Date, and to the extent permitted by Section 409A of the Code and the Treasury
Regulations thereunder (“Section 409A”), the Change in Control Amount shall be
paid within 60 days following the Change in Control Date. The Administrator may
determine that the aggregate Change in Control Amount attributable to the PSUs
that vest under this subsection (b) shall be (1) converted to and payable in
units with respect to shares or other equity interests of the acquiring company
or its parent or (2) payable in cash based on the Fair Market Value of the
Change in Control Amount as of the date preceding the Change in Control Date, in
either case subject to the Company’s collection of all applicable withholding
taxes.
(c) For the avoidance of doubt, if the Change in Control Date occurs after the
end of the Performance Period but prior to settlement of the vested PSUs, the
vested PSUs shall be settled in accordance with Section 2.1(a), and shall not be
based on the Change in Control Amount.
(d) Notwithstanding anything in this Agreement to the contrary, to the extent
that the PSUs constitute nonqualified deferred compensation subject to Section
409A of the Code and the Treasury Regulations thereunder (“Section 409A”), if
(i) a Change in Control does not constitute a “change in control event” under
Section 409A, or (ii) otherwise required by Section 409A, any amounts that vest
pursuant to subsection (a)(ii), (a)(iii), (a)(iv) or (b) above shall be paid
between January 1, 2023 and March 15, 2023.
ARTICLE IV.
TAXATION AND TAX WITHHOLDING


4.1 Representation. Participant represents to the Company that Participant has
reviewed with Participant’s own tax advisors the tax consequences of this Award
and the transactions contemplated by the Grant Notice and this Agreement.
Participant is relying solely on such advisors and not on any statements or
representations of the Company or any of its agents.
4.2 Tax Withholding
(a) The Company has the right and option, but not the obligation, to treat
Participant’s failure to provide timely payment in accordance with the Plan of
any withholding tax arising in connection with the PSUs or Dividend Equivalents
as Participant’s election to satisfy all or any portion of the withholding tax
by requesting the Company retain Shares otherwise issuable under the Award.
(b) Participant acknowledges that Participant is ultimately liable and
responsible for all taxes owed in connection with the PSUs and the Dividend
Equivalents, regardless of any action the Company or any Subsidiary takes with
respect to any tax withholding obligations that arise in connection with the
PSUs or Dividend Equivalents. Neither the Company nor any Subsidiary makes any
representation or undertaking regarding the treatment of any tax withholding in
connection with the awarding, vesting or payment of the PSUs or the Dividend
Equivalents or the subsequent sale of Shares. The Company and the Subsidiaries
do not commit and are under no obligation to structure the PSUs or Dividend
Equivalents to reduce or eliminate Participant’s tax liability.
4.3 Section 409A. This Agreement is intended to comply with the requirements of
Section 409A. To the extent there is any ambiguity as to whether any provision
of this Agreement would
A-4

--------------------------------------------------------------------------------



otherwise contravene one or more applicable requirements or limitations of
Section 409A, such provision shall be interpreted and applied in a manner that
complies with the applicable requirements of Section 409A. Notwithstanding the
other provisions hereof, (i) any reference to Participant’s Termination of
Service or termination of employment shall mean Participant’s “separation from
service,” as such term is defined under Section 409A (“Separation from
Service”), (ii) each issuance of cash or Shares under this Agreement shall be
treated as a separate payment, (iii) if Participant is a “specified employee”
under Section 409A and if payment of any amount under this Agreement is required
to be delayed for a period of six months after Separation from Service pursuant
to Section 409A, payment of such amount shall be delayed as required by Section
409A and shall be paid within ten days after the end of the six-month period or
Participant’s death, if earlier, and (iv) in no event may Participant, directly
or indirectly, designate the calendar year of a payment.
ARTICLE V.
OTHER PROVISIONS


5.1 Adjustments. Participant acknowledges that the PSUs, the Shares subject to
the PSUs and the Dividend Equivalents are subject to adjustment, modification
and termination in certain events as provided in this Agreement and the Plan.
5..2  Notices. Any notice to be given under the terms of this Agreement to the
Company must be in writing and addressed to the Company in care of the Company’s
Secretary at the Company’s principal office or the Secretary’s then-current
email address or facsimile number. Any notice to be given under the terms of
this Agreement to Participant must be in writing and addressed to Participant at
Participant’s last known mailing address, email address or facsimile number in
the Company’s personnel files. By a notice given pursuant to this Section,
either party may designate a different address for notices to be given to that
party. Any notice will be deemed duly given when actually received, when sent by
email, when sent by certified mail (return receipt requested) and deposited with
postage prepaid in a post office or branch post office regularly maintained by
the United States Postal Service, when delivered by a nationally recognized
express shipping company or upon receipt of a facsimile transmission
confirmation. Notwithstanding the foregoing, the Company may, in its sole
discretion, decide to deliver any documents related to the PSUs by electronic
means. By signing the Grant Notice, Participant consents to receive all
documents related to the PSUs by electronic delivery and agrees to participate
in the Plan through an on-line or electronic system established and maintained
by the Company or a third party designated by the Company.
5.3 Company Policies. The PSUs, any cash or Shares issued pursuant to this
Agreement, and any cash proceeds realized from the sale of any Shares issued
pursuant to this Agreement are subject to forfeiture or repayment to the Company
pursuant to any “clawback” policy that the Company may have in place from time
to time and are subject to any share trading policies and other policies that
may be implemented by the Company from time to time.
5.4 Titles. Titles are provided herein for convenience only and are not to serve
as a basis for interpretation or construction of this Agreement.
5.5 Conformity to Securities Laws.. Participant acknowledges that the Plan, the
Grant Notice and this Agreement are intended to conform to the extent necessary
with all Applicable Laws and, to the extent Applicable Laws permit, will be
deemed amended as necessary to conform to Applicable Laws
A-5

--------------------------------------------------------------------------------



5.6 Successors and Assigns. The Company may assign any of its rights under this
Agreement to single or multiple assignees, and this Agreement will inure to the
benefit of the successors and assigns of the Company. Subject to the
restrictions on transfer set forth in the Plan, this Agreement will be binding
upon and inure to the benefit of the heirs, legatees, legal representatives,
successors and assigns of the parties hereto.
5.7 Limitations Applicable to Section 16 Persons. Notwithstanding any other
provision of the Plan or this Agreement, if Participant is subject to Section 16
of the Exchange Act, the Plan, the Grant Notice, this Agreement, the PSUs and
the Dividend Equivalents will be subject to any additional limitations set forth
in any applicable exemptive rule under Section 16 of the Exchange Act (including
any amendment to Rule 16b-3) that are requirements for the application of such
exemptive rule. To the extent Applicable Laws permit, this Agreement will be
deemed amended as necessary to conform to such applicable exemptive rule.
5.8 Entire Agreement. The Plan, the Grant Notice and this Agreement (including
any exhibit hereto) constitute the entire agreement of the parties and supersede
in their entirety all prior undertakings and agreements of the Company and
Participant with respect to the subject matter hereof. In the event there is any
express conflict between this Agreement and the terms of the Plan, the terms of
the Plan shall govern.
5.9 Amendment. The terms and conditions of this Agreement and the RSUs may be
amended by the Administrator as permitted by the Plan.
5.10 Agreement Severable. In the event that any provision of the Grant Notice or
this Agreement is held illegal or invalid, the provision will be severable from,
and the illegality or invalidity of the provision will not be construed to have
any effect on, the remaining provisions of the Grant Notice or this Agreement.
5.11. Limitation on Participant’s Rights. Participation in the Plan confers no
rights or interests other than as herein provided. This Agreement creates only a
contractual obligation on the part of the Company as to amounts payable and may
not be construed as creating a trust. Neither the Plan nor any underlying
program, in and of itself, has any assets. Participant will have only the rights
of a general unsecured creditor of the Company with respect to amounts credited
and benefits payable, if any, with respect to the PSUs and Dividend Equivalents,
and rights no greater than the right to receive the Shares or cash as a general
unsecured creditor with respect to the PSUs and Dividend Equivalents, as and
when settled pursuant to the terms of this Agreement.
5.12. Not a Contract of Employment. Nothing in the Plan, the Grant Notice or
this Agreement confers upon Participant any right to continue in the employ or
service of the Company or any Subsidiary or interferes with or restricts in any
way the rights of the Company and its Subsidiaries, which rights are hereby
expressly reserved, to discharge or terminate the services of Participant at any
time for any reason whatsoever, with or without Cause, except to the extent
expressly provided otherwise in a written agreement between the Company or a
Subsidiary and Participant.
A-6

--------------------------------------------------------------------------------



5.13 Counterparts. The Grant Notice may be executed in one or more counterparts,
including by way of any electronic signature, subject to Applicable Law, each of
which will be deemed an original and all of which together will constitute one
instrument.
* * * * *


A-7